DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 21 June 2021 to the previous Office action dated 23 December 2020 is acknowledged. Pursuant to amendments therein, claims 1-3 and 5-17 are pending in the application.
The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new (modified) rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.

Election/Restrictions
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 January 2020.
	Claims 1-3, 5-8, and 17 are under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (CN-102846569-A; published 02 January 2013; of record; citations herein to English machine translation made 24 March 2020; of record) in view of Radhakrishnan et al. (US 2012/0015984 A1; published 19 January 2012; of record).
Song et al. discloses pirfenidone tablets comprising granules of 66.67 wt% pirfenidone, 4.83 wt% lactose, 10 wt% microcrystalline cellulose, 15 wt% croscarmellose sodium, and hydroxypropyl cellulose, wherein magnesium stearate is added thereto to make the tablets (Example 4; claim 7), wherein filler therein is a mixture of one or more of lactose, microcrystalline cellulose, mannitol, and starch (claim 3), wherein croscarmellose sodium is a preferred disintegrant used in an amount of 3-15 wt% (claim 4), wherein hydroxypropyl cellulose is a binder therein (Description page 2/4, Summary of the invention paragraph 8) wherein other examples include 50 wt% pirfenidone (Examples 1, 3) and wherein the compositions may be prepared into tablets or capsules (abstract).
	Although Song et al. does not disclose an example containing sugar alcohol such as mannitol, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Song et al. as discussed above and to make Example 4 with mannitol substituted for lactose therein, with a reasonable expectation of success, given that Song et al. discloses that both lactose and mannitol are suitable fillers therein, and given that it is prima facie obvious to substitute equivalents known for the same purpose (i.e., lactose and mannitol are both suitable fillers in the granules of Song et al.) per MPEP 2144.06(II).
	Regarding the claimed weight ratio, with the substitution of mannitol for lactose as discussed above, the weight ratio of mannitol sugar alcohol to pirfenidone is 4.83:66.67, or 7.2:100, which is within the claimed range.
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the composition of Example 4 of Song et al. as discussed above using 3-15 wt% croscarmellose sodium disintegrant, with a reasonable expectation of success.  Such concentration range overlaps the claimed range of less than 10 wt%, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	Song et al. does not disclose at least 75 w% pirfenidone as claimed.
Radhakrishnan et al. discloses granulate formulations of pirfenidone and pharmaceutically acceptable excipients (title) for use in capsules (abstract) having 70-95 wt% pirfenidone (paragraph [0010]) wherein binders therein include hydroxypropyl cellulose and polyvinylpyrrolidone (i.e., povidone) (paragraph [0030]).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song et al. and Radhakrishnan et al. by making the composition of Song et al. as discussed above using 70-95 wt% pirfenidone therein as suggested by Radhakrishnan et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to include therein a concentration of pirfenidone known in the art to be suitable for inclusion in granules/granulates for capsules as suggested by Radhakrishnan et al., given that the composition of Song et al. is suitable for capsules, and given that Song et prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).  Such concentration range of pirfenidone of 70-95 wt% also results in a weight ratio of mannitol sugar alcohol to pirfenidone of 4.83:70-95 therein, or 5.1:100 to 6.9:100, which is within the claimed range.
	Regarding claim 2, Song et al. discloses no glidant in the granules as discussed above.
	Regarding claim 17, although Song et al. does not disclose povidone, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to making the granules and tablets or capsules of Song et al. in view of Radhakrishnan et al. as discussed above with povidone as taught by Radhakrishnan et al. substituted for the hydroxypropyl cellulose of Song et al., with a reasonable expectation of success, given that Radhakrishnan et al. discloses that both povidone and hydroxypropyl cellulose are suitable binders in granulate formulations of pirfenidone and pharmaceutically acceptable excipients, and given that it is prima facie obvious to substitute equivalents known for the same purpose per MPEP 2144.06(II).

Response to Declaration
The declaration under 37 CFR 1.132 filed 21 June 2021 is insufficient to overcome the rejection under 35 U.S.C. 103 as set forth herein and/or in the last Office action because: a single inventive formulation was tested but the claims are not limited .

Response to Arguments
Applicant's arguments filed 21 June 2021 have been fully considered but they are not persuasive.
Applicant argues that Song et al. is directed to tablets rather than capsules, and thus the teachings therein would not be combined with those of Radhakrishnan et al. directed to capsules (remarks pages 7-8).  In response, Song et al. is directed to compositions that may be prepared into tablets or capsules (abstract).
Applicant argues that the lower amount of mannitol in Radhakrishnan et al. would have been incorporated into Song et al. (remarks page 8).  In response, when combining teachings of different prior art references, it is not required in an obviousness rejection to incorporate all components from a secondary reference into the primary reference, and applicant has not indicated why it would have been necessary to incorporate the amount of mannitol suggested by Radhakrishnan et al. into formulations of Song et al.  Moreover, the argument that the amount of mannitol suggested by Radhakrishnan et al. must be used rather than the amount taught by Song et al. is contrary to MPEP 2144.05(I)(fourth paragraph) which indicates that a range can be disclosed in multiple prior art references instead of a single reference, and if such rationale would be applied in the present case, the range of mannitol concentration 
Regarding applicant’s argument of unexpected results (remarks pages 8-10), such argument relies upon the declaration, and is discussed above.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617